Exhibit 10.17
 
MODIFICATION
OF
AMENDMENT TO SECURITY AGREEMENT
 
This Modification of Amendment to Security Agreement ("Modification") is entered
into as of the ____ day of March, 2005, between The Winthrop Corporation ("TWC")
and Merritt Acquisitions LLC, as successor in interest to 440 Wheelers Farm
Road, LLC ("Secured Party").
 
WITNESSETH:
 
WHEREAS, the parties hereto wish to modify that certain Amendment to Security
Agreement between TWC and the Secured Party, dated as of the 8th day of October,
2003 (the "Security Amendment");
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows, notwithstanding
anything to the contrary contained in the Security Agreement, dated as of the
16th day of July, 1999 (the "Security Agreement"), the Security Amendment, or
any other agreements between the parties:
 
1.             General Definitions. Capitalized terms used but not separately
defined herein shall have their respective meanings assigned to them in the
Security Agreement.
 
2.             Effective Date. The "Effective Date" herein shall mean the date
of this Modification.
 
3.             Various Changes. On the Effective Date, the following changes to
the Security Amendment shall automatically become effective for the balance of
the Security Agreement term (as hereinafter revised):
 
(a)     The last date in Subsection 3(a) of the Security Amendment is hereby
deleted and replaced with "November 30, 2008."
 
(b)     Subsection 3(b) of the Security Amendment is hereby deleted in its
entirety.
 
(c)     The text of Subsection 3(c) of the Security Amendment is hereby deleted
and replaced with the following new text:
 
9. SAFEKEEPING AGREEMENT. Contemporaneous with the execution of this
Modification, the Secured Party and TWC have entered into a modification of the
Amendment to the Procedural and Safekeeping Agreement, dated as of the 5th day
of January, 2004 (the "Safekeeping Amendment"), which modification shall
hereinafter be referred to as the "Safekeeping Modification." TWC and Secured
Party shall use commercially reasonable efforts to cause IBT to execute the
Safekeeping Modification within thirty (30) days of the Effective Date (time
being of the essence). If IBT fails to execute the Safekeeping Modification
within thirty (30) days of the Effective Date, TWC and Secured Party shall (i)
use commercially reasonable efforts to execute a new safekeeping agreement with
an escrow agent reasonably satisfactory to TWC and the Secured Party, (ii)
direct IBT to transfer the Collateral by wire transfer to the replacement escrow
account, and (iii) terminate the Procedural and Safekeeping Agreement and the
Safekeeping Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)     A new Subsection 3(d) shall be added to the Security Amendment, which
shall provide as follows: Schedule A of the Security Agreement is hereby amended
to delete the words 1300,000 (THREE HUNDRED THOUSAND DOLLARS)" and to substitute
therefor the following words: "$32,209 (THIRTY-TWO THOUSAND TWO HUNDRED NINE
DOLLARS)."
 
(e)     Section 4 of the Security Amendment is deleted in its entirety and the
following Section 4 is substituted therefor:
 
4. Miscellaneous. As modified hereby, the Security Agreement shall continue in
full force and effect, the parties hereby ratifying and confirming the Security
Agreement, as amended by the Security Amendment and modified by this
Modification. Except as hereby modified, the terms of the Security Agreement
shall continue to apply during the balance of the term of same (as herein
modified). This Modification shall bind and enure to the benefit of TWC and
Secured Party and their respective successors and assigns.
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Modification as
of the date first set forth above.
 
The Winthrop Corporation
Merritt Acquisitions, LLC
 
(successor in interest to 440 Wheelers Farm Road LLC)
[modasasig.jpg]      
By:
 
Title:

 
 
 

--------------------------------------------------------------------------------